Opinion.
Campbell, C. J.:
A careful examination of this case has resulted in the conviction that Harrisson, the debtor, had an interest in the larger tract of land purchased of O. P. Barrett, which his creditors are entitled to reach for the satisfaction of their demands.
It is indisputable that his stock of merchandise, valued at $2,700, went into the purchase of the land, and it is not satisfactorily shown that Harrisson owed his wife enough to authorize the devotion of this property to her payment. It is true that he testifies that his indebtedness to her was sufficient for this, but there are other facts established by him which do not consist with this. His wife had $3,500, he says, and that sum was insufficient to purchase the lots and mules and other things which he shows to have been hers afterwards. The facts of the case seem to vindicate Mr. Harrisson from the charge of intentional fraud, but as they appear to us, they do show that he invested $2,700 in the Barrett land, in 1873, which he had no right to treat as his wife’s, as against his creditors. It may be that further investigation will disclose the right of the wife to have been greater than it now appears to us, and we will grant an opportunity for such further investigation.
Decree reversed as to the 754 80-100 acres of land, and cause remanded with leave to both parties to take testimony;